IN THE SUPREME COURT OF THE STATE OF DELAWARE

  HASSAN J. PERRY,                       §
                                         §   No. 491, 2015
        Defendant Below,                 §
        Appellant,                       §
                                         §
        v.                               §   Court Below—Superior Court
                                         §   of the State of Delaware,
  STATE OF DELAWARE,                     §   in and for Kent County
                                         §   Cr. ID 0809006271C
        Plaintiff Below,                 §
        Appellee.                        §

                           Submitted: October 8, 2015
                             Decided: October 22, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 22nd day of October 2015, upon consideration of the notice to show

cause, the appellant’s response, and the State’s reply, it appears to the Court that:

      (1)    The appellant, Hassan Perry, filed his notice of appeal on September

10, 2015 from a Superior Court order dated August 14, 2015. The Superior

Court’s order granted Perry’s appointed postconviction counsel’s motion to

withdraw as counsel “subject to Rule 61(e)(5)(6).” The Clerk of this Court issued

a notice to Perry directing him to show cause why his appeal should not be

dismissed based on this Court’s lack of jurisdiction to hear an interlocutory appeal

in a criminal case.
          (2)     Perry filed a response to the notice to show cause. Although his

response is not entirely clear, Perry appears to suggest that the Superior Court’s

citation to Superior Court Rule 61(e)(6)1 constituted a ruling on the merits of his

postconviction motion. In its reply, the State asserts that the Superior Court’s

order was not a ruling on the merits of Perry’s motion and that substitute counsel

has been appointed to represent Perry in the postconviction proceedings below.

The State argues that Perry’s appeal must be dismissed as interlocutory.

          (3)     Under the Delaware Constitution, this Court may only review a final

judgment in a criminal case.2 The Superior Court’s grant of counsel’s motion to

withdraw was not a ruling on the merits of Perry’s postconviction motion and is

clearly an interlocutory ruling.3 As a result, this Court does not have jurisdiction to

review this appeal.4

          NOW, THEREFORE, IT IS ORDERED that the within appeal is

DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                               Justice

1
  Superior Court Criminal Rule 61(e)(6) states in part, “If counsel considers the movant’s claim
to be so lacking in merit that counsel cannot ethically advocate it, and counsel is not aware of
any other substantial ground for relief available to the movant, counsel may move to withdraw.”
2
    Del. Const. art. IV, § 11(1)(b).
3
    See Robinson v. State, 704 A.2d 269, 271 (Del. 1998).
4
    See Gottlieb v. State, 697 A.2d 400 (Del. 1997).
                                                  2